DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph 11, “senor” should instead read “sensor”.
Paragraphs 266-267, recite “recess 1406”. However, as shown in Figs. 14 and 16B, it seems “recess 1406” should instead read “recess 1416”.  
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:
Claim 1, “senor” should instead read “sensor”.
Claim 6, it seems “extending within the recess” should instead read “extends within the recess”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8, 10, 12-16, 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7-8, 10, 12-16, 19-21, 23-25 recite limitations such as “exerts a biasing force” or “the biasing force is exerted,” which implies that a portion of the sensor or the bend actively exerts a force, as described in paragraphs 243, 253, 262, 272, and 288 (“the elastic properties of sensor 138 can be leveraged to generate a biasing or retention force against one or more features of the electronics assembly substrate, paragraph 243). However, the specification also shows multiple embodiments where the sensor would exert a biasing force merely as a result of gravity or the sensor abutting or engaging with the housing (Figs. 13, 16B, 18). Fig. 16B shows sensor 138 with multiple bends that abut against sidewalls of recess 1416, and the sensor would not necessarily have to be elastic in order to abut against the walls and exert a biasing force. As another example, Fig. 20 shows sensor 138 exerting biasing forces F2 and F3. It seems that force F2 is generated merely due to the sensor abutting the sidewall of the housing, while force F3 could be generated due to abutting the sidewall of the housing or by the torque generated about the first bend 2002 by the sensor elasticity (paragraph 289). It is unclear whether a sensor exerts a biasing force due to an inherent sensor property (i.e., elasticity) or if any sensor portion that abuts the sensor housing or electronics can be considered to exert a biasing force. For examination purposes, a sensor portion that abuts against another feature will be considered as 
Claim 8 recites the limitation "the recess" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as depending from claim 6 instead. 
Claim 8 recites that portions of the sensor proximal to the first bend extend in two directions within the recess. It is unclear how the portions of the sensor proximal to the first bend can extend in two directions while also being substantially perpendicular to the plane of the electronics assembly, as recited in claim 5. For example, Fig. 16B shows portions of the sensor extending in different directions within a recess, but the proximal portion of the sensor 138 near first bend 1602 does not extend perpendicularly to the plane of the electronics assembly substrate 630. Examiner suggests amending the claim to clarify the structure of the sensor or amending claim 5 by instead reciting “the first bend extends in a plane substantially perpendicular to the plane of the electronics assembly”. To further prosecution, the claims will be examined according to the interpretation of claim 5 stated above.
Claim 8 recites the limitations "the portion of the elongated body proximal to the first bend and distal to the at least one additional bend" and “the portion of the elongated body proximal to the first bend and proximal to the at least one additional bend” in lines 4 and 7, respectively. There is insufficient antecedent basis for these limitations in the claim. It is unclear if these limitations are merely different parts of “a portion of the elongated body proximal to the first bend” that extends substantially perpendicular, as previously recited in claim 5, or if these limitations are claiming different areas of the elongated body. For examination purposes, the limitations will be interpreted as portions not necessarily the same as “the portion…” claimed in claim 5.
Similarly to claim 8, claim 21 also recites "the recess" without antecedent basis and that parts of the sensor proximal to the first bend extend in two different directions within the recess while also 
Claim 22 recites limitations “a portion of the elongated body distal of the first bend” and “a portion of the elongated body proximal to the first bend,” which have already been recited in claim 18. It seems that claim 22 should instead depend on claim 17.
Claim 27 recites the limitation "the third location”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as referring to the second location recited in claim 25. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2016/0058474, hereinafter Peterson.
Regarding claim 1, Peterson teaches an analyte sensing apparatus (Figs. 25-25A), comprising: a housing (housing 206’ and sensor carrier 270b); an electronics assembly substrate (sensor circuit board 280, Fig. 25E) disposed within the housing; and an analyte sensor (continuous monitoring sensor 120 can monitor glucose or other analytes, paragraphs 2, 20) comprising an elongated body having at least a first bend (Figs. 25-25E).
Regarding claim 2, Peterson teaches the first bend is oriented such that a portion of the elongated body distal of the first bend extends substantially parallel to a plane of the electronics assembly substrate and a portion of the elongated body proximal to the first bend extends substantially perpendicular to the plane of the electronics assembly substrate (see labeled portions of Fig. 25D below) and at least partially into the electronics assembly substrate (Fig. 25E shows sensor 120 extends through notch 289 of the sensor board 280a).

    PNG
    media_image1.png
    381
    424
    media_image1.png
    Greyscale

Modified Fig. 25D
Regarding claim 3, Peterson teaches the housing comprises a recess (sensor groove 276, Figs. 25B-25D) and at least some of the portion of the elongated body proximal to the first bend extends through the electronics assembly substrate and into the recess (sensor 120 extends through notch 289 of the sensor board 280 into sensor groove 276).
(Figs. 25D-25E show that the sensor 120 is secured against and electrically coupled to the electronics assembly substrate 280; the portion of sensor 120 proximal to the first bend can be interpreted as exerting a biasing force against the substrate due to the sensor abutting against the substrate and the sensor carrier 270b; sensor 120 is also disclosed to be flexible, paragraph 148).

Regarding claim 1, Peterson teaches another embodiment of an analyte sensing apparatus (800, Figs. 13-16), comprising: a housing (housing 206 and carrier 270); an electronics assembly substrate (sensor circuit board 280) disposed within the housing; and an analyte sensor (continuous monitoring sensor 120 can monitor glucose or other analytes, paragraph 137) comprising an elongated body having at least a first bend (Fig. 17).
Regarding claim 5, Peterson teaches the first bend is oriented such that a portion of the elongated body distal of the first bend extends substantially parallel to a plane of the electronics assembly substrate (the ends of sensor 120 are substantially parallel to circuit board 280) and a portion of the elongated body proximal to the first bend extends substantially perpendicular to the plane of the electronics assembly substrate and away from the electronics assembly substrate (see modified Fig. 17 below).

    PNG
    media_image2.png
    542
    532
    media_image2.png
    Greyscale

Modified Fig. 17

Regarding claim 6, Peterson teaches the housing further comprises a recess in a sidewall of the housing (sensor anchor space 274 and sensor groove 276), at least some of the portion of the elongated body proximal to the first bend extending within the recess and thereby restraining the analyte sensor in a desired orientation with respect to the electronics assembly substrate (“sensor 120 wraps around sensor wrap bar 275 in sensor anchor space 274,” paragraph 138, Figs. 14-16).
Regarding claim 7 (see interpretation under the 112(b) rejection), Peterson teaches the portion of the elongated body proximal to the first bend exerts a biasing force against a portion of the housing (Fig. 14 shows that the portion of the elongated body proximal to the first bend abuts the sensor wrap bar to secure the sensor in place), thereby securing the analyte sensor in a desired orientation with respect to the electronics assembly substrate (paragraph 138).
Regarding claim 8 (see interpretation under the 112(b) rejections above), Peterson teaches the elongated body of the analyte sensor comprises at least one additional bend proximal to the first bend (see modified Fig. 17 above), the at least one additional bend causing: 
(Fig. 14 shows that the portion of the elongated body proximal to the first bend abuts the sensor wrap bar to secure the sensor in place), and 
at least a second part of the portion of the elongated body proximal to the first bend and proximal to the at least one additional bend to extend in a second direction within the recess and exert a second biasing force at a second location along the recess (sensor 120 wraps around sensor wrap bar 275 to anchor the sensor in place, so the sensor 120 should inherently abut the sensor wrap bar in a second location), thereby securing the analyte sensor in a desired orientation with respect to the electronics assembly substrate (paragraph 138).
Regarding claim 17, Peterson teaches a method of fabricating an analyte sensing apparatus (Fig. 25), the method comprising: fabricating a housing (housing 206’, sensor carrier 270b); disposing an electronics assembly substrate within the housing (sensor circuit board 280, Fig. 25E); coupling an analyte sensor comprising an elongated body having at least a first bend to at least one of the housing and the electronics assembly substrate (Figs. 25-25E).
Regarding claim 18, Peterson teaches forming the first bend in the analyte sensor such that a portion of the elongated body distal of the first bend extends substantially parallel to a plane of the electronics assembly substrate and a portion of the elongated body proximal to the first bend extends substantially perpendicular to the plane of the electronics assembly substrate and at least partially into the electronics assembly substrate (see modified Fig. 25D above; Fig. 25E shows sensor 120 extends through notch 289 of the sensor board 280).
Regarding claim 19 (see claim interpretation under the 112(b) rejection above), Peterson teaches the portion of the elongated body proximal to the first bend exerts a biasing force against a portion of the electronics assembly substrate, thereby securing the analyte sensor in a desired (Figs. 25D-25E show that the sensor 120 is secured against and electrically coupled to the electronics assembly substrate 280; the portion of sensor 120 proximal to the first bend can be interpreted as exerting a biasing force against the substrate due to the sensor abutting against the substrate and the sensor carrier 270b; sensor 120 is also disclosed to be flexible, paragraph 148).
Regarding claim 20 (see claim interpretation under the 112(b) rejection above), Peterson teaches the portion of the elongated body proximal to the first bend exerts a biasing force against a portion of the housing (sensor 120 abuts against sensor carrier 270b within sensor groove 276, Fig. 25A-25D; thus, the portion proximal to the first bend is considered to exert a biasing force; sensor 120 is also flexible, paragraph 148), thereby securing the analyte sensor in a desired orientation with respect to the electronics assembly substrate.
Regarding claim 21 (see interpretation under the 112(b) rejections above), Peterson teaches forming at least one additional bend in the analyte sensor proximal to the first bend (see modified Fig. 25D above) such that the at least one additional bend causes: at least a first part of the elongated body proximal to the first bend and distal to the at least one additional bend to extend in a first direction within the recess (recess defined by sensor groove 276, sensor bore 276a, and notch 289) and exert a first biasing force at a first location along the recess (sensor 120 extends nearly vertically and abuts the edge of notch 289 such that the sensor can be coupled to the sensor board 280), and at least a second part of the elongated body proximal to the first bend and proximal to the at least one additional bend to extend in a second direction within the recess and exert a second biasing force at a second location along the recess (the top portion of the sensor 120 extends in sensor groove 276a and abuts the sensor carrier at a second location, Fig. 25A), thereby securing the analyte sensor in a desired orientation with respect to the electronics assembly substrate.

s 1, 9-10, 17, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2013/0267813, hereinafter Pryor.
Regarding claim 1, Pryor teaches an analyte sensing apparatus (on-skin sensor assembly 600, Fig. 2D-3A), comprising: a housing (base 480); an electronics assembly substrate disposed within the housing (electrical contacts 505 are disposed on a portion of transmitter 500, thus, the housing of transmitter 500 forms an electronics assembly substrate, Fig. 8B); and an analyte sensor (analyte sensor 200) comprising an elongated body having at least a first bend (Fig. 8B).
Regarding claim 9, Pryor teaches the sensor comprises multiple bends (see modified Fig. 8B), and since the sensor conforms to the surface of the contacts 505 and transmitter 500, the sensor can be considered to extend in at least two different directions while also being parallel to the surface of the electronics assembly substrate. 

    PNG
    media_image3.png
    375
    548
    media_image3.png
    Greyscale

Modified Fig. 8B

Regarding claim 10 (see interpretation under the 112(b) rejection above), Pryor teaches the elongated body of the analyte sensor comprises at least one additional bend (modified Fig. 8B) proximal to the first bend, the at least one additional bend causing: 
at least a first part of the portion of the elongated body proximal to the first bend and distal to the at least one additional bend to extend in the second direction (see modified Fig. 8B) and exert a first (since the sensor is compressed between the housing 480 and contacts 505/transmitter 500, the sensor exerts a biasing force), and 
at least a second part of the portion of the elongated body proximal to the first bend and proximal to the at least one additional bend to extend in a third direction substantially parallel to the plane of the electronics assembly substrate (see “third direction” in modified Fig. 8B) and exert a second biasing force at a second location along one of the housing and the electronics assembly substrate (the sensor exerts a biasing force on housing 480 and contacts 505/transmitter 500), thereby securing the analyte sensor in a desired orientation with respect to the electronics assembly substrate (paragraph 197).
Regarding claim 17, Pryor teaches a method of fabricating an analyte sensing apparatus (on-skin sensor assembly 600, Fig. 2D-3A), the method comprising: fabricating a housing ( 480); disposing an electronics assembly substrate within the housing (electrical contacts 505 are disposed on a portion of transmitter 500, thus, the housing of transmitter 500 forms an electronics assembly substrate, Fig. 8B); coupling an analyte sensor (200) comprising an elongated body having at least a first bend to at least one of the housing and the electronics assembly substrate (Fig. 8B).
Regarding claim 22 (see interpretation under the 112(b) rejection above), Pryor teaches forming the first bend in the analyte sensor such that a portion of the elongated body distal of the first bend extends in a first direction substantially parallel to a plane of the electronics assembly substrate and a portion of the elongated body proximal to the first bend extends in a second direction that is different from the first direction but also substantially parallel to the plane of the electronics assembly substrate (see modified Fig. 8B above, the sensor conforms to the surface of the transmitter 500, so the different directions are all parallel to the surface of the electronics assembly substrate).
(see modified Fig. 8B) such that the at least one additional bend causes: 
at least a first part of the elongated body proximal to the first bend and distal to the at least one additional bend to extend in the second direction (see modified Fig. 8B) and exert a first biasing force at a first location along one of the housing and the electronics assembly substrate since the sensor is compressed between the housing 480 and contacts 505/transmitter 500, the sensor exerts a biasing force), and 
at least a second part of the elongated body proximal to the first bend and proximal to the at least one additional bend to extend a third direction substantially parallel to in the plane of the electronics assembly substrate (see “third direction” in modified Fig. 8B) and exert a second biasing force at a second location along one of the housing and the electronics assembly substrate (the sensor exerts a biasing force on housing 480 and contacts 505/transmitter 500), thereby securing the analyte sensor in a desired orientation with respect to the electronics assembly substrate (paragraph 197).
Regarding claims 24 and 25, the sensor is compressed between housing 480 and transmitter 500 such that the length of the sensor, including the bends, exerts several forces along portions of the housing 480 and transmitter 500 coupled to the sensor (paragraphs 194, 197).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to claim 1 above, and further in view of U.S. patent number 3,649,743, hereinafter O’Loughlin. 
Regarding claim 11, Peterson teaches an embodiment of the analyte sensor comprises a post (sensor wrap bar 275) and the first bend is oriented such that a portion of the elongated body distal of the first bend extends in a first direction substantially parallel to a plane of the electronics assembly substrate (the distal end of sensor 120 that extends through sensor bore 272 is parallel to the sensor board 280, Figs. 14) and a portion of the elongated body proximal to the first bend extends substantially along a perimeter of the post, thereby securing the analyte sensor in a desired orientation with respect to the electronics assembly substrate (Fig. 17, paragraph 138); however, the sensor wrap bar 275 comprises a portion of the housing and not a portion of the electronics assembly substrate. Peterson also teaches that the looping the sensor 120 around wrap bar 275 is unnecessary and that the sensor could be secured to the sensor carrier 276 using other known techniques so long as the sensor is disposed against sensor board 280 (paragraphs 138, 148).
O’Loughlin teaches a method of securing an electrical component to a printed circuit board by wrapping a wire lead around a terminal post on the circuit board (col. 1, lines 23-29; Fig. 1). O’Loughlin also teaches that this method can be used to provide electrical and mechanical connection (Fig. 4; col. 2, lines 69-72). O’Loughlin is considered analogous art because both O’Loughlin and Peterson recognize methods for securing a flexible wire to a circuit board.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have modified Peterson to secure the sensor 120 to the sensor board 280 by wrapping the end of the sensor about a terminal post on the sensor board instead of around a sensor wrap bar in the sensor carrier. This modification could be carried out by using the embodiment shown in Figs. 25D-25E and wrapping the end of sensor 120 around one or more terminal posts formed on sensor board 280 (paragraphs 138, 148).
The combination of Peterson and O’Loughlin does not suggest a specific placement of the terminal post relative to the bend of the sensor, but it would be obvious to one or ordinary skill in the art before the effective filing date of the invention to place the terminal post on the circuit board proximally to the sensor bend. Different placement locations of the terminal posts and/or the contacts 121 of the sensor board 280 would be obvious to try in order to secure the sensor end to a terminal post.
Regarding claim 12 (see interpretation under 112(b) rejection above), Peterson teaches that the portion of the elongated body distal of the first bend (the portion within sensor bore 276a and 272, Fig. 25D) exerts a first biasing force at a first location along one of the housing and the electronics assembly substrate (Figs. 25A, 25D shows distal end of sensor 120 abuts a sidewall of sensor carrier 270b within sensor bores 276a and 272), thereby securing the analyte sensor in a desired orientation with respect to the electronics assembly substrate.  
Regarding claim 13 (see interpretation under 112(b) rejection above), Peterson teaches the first bend (the portion within sensor groove 276, Figs. 25A, 25D) exerts a second biasing force at a second location along one of the housing and the electronics assembly substrate (the sensor 120 abuts portions of the sensor carrier 270b within sensor groove 276 and/or abuts the sensor board at notch 289), thereby further securing the analyte sensor in the desired orientation.  
Regarding claim 14 (see interpretation under 112(b) rejection above), in the combination of Peterson and O’Loughlin, the end of sensor 120 would be wrapped around a terminal post on sensor 
Regarding claim 15 (see interpretation under 112(b) rejection above), the combination of Peterson and O’Loughlin teaches the second biasing force (between the first bend and the sensor carrier 270b within sensor groove 276) is exerted in a substantially opposite direction from the third biasing force (when the sensor wraps around a perimeter of the terminal post, the sensor abuts and exerts a biasing force in all directions parallel to the sensor board 280a; a third biasing force between the sensor and the bottom edge of the post would be exerted upwards opposite F2 in modified Fig. 25A).
Regarding claim 16 (see interpretation under 112(b) rejection above), the combination of Peterson and O’Loughlin (see modified Fig. 25A below) teaches the first biasing force (between the elongated body distal to the first bend and the sensor carrier 270b) is exerted in a substantially perpendicular direction to each of the second biasing force (between the first bend and the sensor carrier 270b within sensor groove 276) and the third biasing force (between the sensor and the terminal post).

    PNG
    media_image4.png
    304
    248
    media_image4.png
    Greyscale

Modified Fig. 25A. F1 is a first biasing force from the sensor portion distal to the first bend abutting sensor carrier 270b. F2 is a second biasing force from the first bend of the sensor abutting sensor carrier 270b within groove 276. A third biasing force in a plane parallel to sensor board 280a is exerted by the sensor wrapped around a terminal post.

Allowable Subject Matter
Claims 26-27 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 26 and 27, Pryor does not disclose that the sensor provides a torque about the first bend such that portions of the sensor are pushed against the housing or electronics substrate. List (WO 2019/081734) discloses a sensor that is secured in place between conductive elastomeric pucks 116 that exert pressure on the sensor (Abstract, Fig. 7), but the sensor does not include bends that exert the pressures. The prior art of record does not teach or suggest, in combination with all other claim elements, forming bends in a sensor that exert a torque against the housing or substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varsavsky et al. (US 2015/0164389) discloses a sensor with multiple bends (Fig. 9A)
Stafford et al. (US 2012/0253145) discloses a sensor with multiple bends prior to insertion (Figs. 2A, 3A).
Moein et al. (US 2012/0323098) discloses a sensor with multiple bends (Fig. 27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791